DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeBoer et al. (US 2016/0262876).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBoer et al. (US 2016/0262876). 
Referring to claims 1 and 7, DeBoer et al. discloses an ophthalmic lens comprising: an anterior surface and a posterior surface, at least one of the anterior surface and posterior surface including a first surface region corresponding to a photopic aperture (central region, 504, 604 etc.) of a pupil and a second surface region(outer regions, 506 etc.) corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil; and a first microstructure pattern formed in the first 
Referring to claims 3 and 9, DeBoer et al. discloses a second microstructure pattern formed in the second surface region, the second microstructure pattern configured to provide bifocal vision in the mesopic aperture (paragraph 44 discloses the addition of diffractive elements to allow focusing on two or more focal planes).
Referring to claim 4, DeBoer et al. discloses a second microstructure pattern formed in the second surface region, the second microstructure pattern is configured to provide trifocal vision in the mesopic aperture(paragraphs 44-46, discloses the extended depth of focus that the lens provides).
Referring to claims 5 and 11, DeBoer et al. discloses wherein the first microstructure pattern is defined by a step pattern (paragraph 44 discloses the annular lens regions having the effect of a stepped function).
Referring to claim 10, DeBoer et al. discloses a second microstructure pattern formed in a second surface region of the optic zone corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil, wherein the second microstructure pattern comprises a trifocal diffractive structure(paragraphs 44-46, discloses the extended depth of focus that the lens provides).                                                                                                                                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  is/are 2, 8, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. in view of Hong et al. (US 2010/0312336).
Referring to claims 2 and 8, DeBoer et al. discloses a multifocal lens with an extended depth of focus.  
DeBoer et al. lacks a detailed description of the second surface region being refractive and providing monofocal vision in the mesopic aperture. 
Hong et al. discloses wherein the second surface region is refractive and provides monofocal vision in the mesopic aperture (Fig. 4, item 66) for the purpose of providing an extended depth of focus across the lens surface. 
Therefore, it would have been obvious to to a person of ordinary skill in the art before the effective filing date of the invention to modify DeBoer to include a second surface as taught by Hong in order to include the benefit of extended depth focus.

Referring to claims 6 and 12, DeBoer et al. discloses a stepped region.  
DeBoer et al. lacks a detailed description of wherein the step pattern is defined by a step height, a step width and a phase value.  
Hong et al. discloses wherein the step pattern is defined by a step height, a step width, and a phase value (paragraph 35) for the purpose of providing a surface to control light reflection on the lens. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stepped portion of DeBoer et al. to be defined by a step height, a step width and a phase value as taught in Hong et al. in order to provide a surface to control the light reflected onto the lens. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2018/0092739).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/               Examiner, Art Unit 3774